
	

114 HR 5519 IH: Family and Medical Leave Inclusion Act
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5519
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Mrs. Carolyn B. Maloney of New York (for herself, Mr. Scott of Virginia, Ms. Wilson of Florida, Ms. Schakowsky, Ms. Lee, Mr. Nadler, and Mr. Jeffries) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on House Administration and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 and title 5, United States Code, to permit leave
			 to care for a domestic partner, parent-in-law, adult child, sibling,
			 grandchild, or grandparent who has a serious health condition, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Family and Medical Leave Inclusion Act. 2.Leave to care for a domestic partner, parent-in-law, adult child, sibling, grandparent, grandchild, or other individual related by blood or affinity (a)Definitions (1)Inclusion of grandparents, grandchildren, parents-in-law, siblings, and domestic partnersSection 101 of such Act is further amended by adding at the end the following:
					
 (20)Domestic partnerThe term domestic partner means— (A)the person recognized as the domestic partner of the employee under any domestic partner registry or civil union laws of the State or political subdivision of a State; or
 (B)in the case of an unmarried employee, an unmarried adult person who is in a committed, personal relationship with the employee, is not a domestic partner to any other person, and who is designated to the employer by such employee as that employee’s domestic partner.
 (21)GrandchildThe term grandchild means the son or daughter of an employee’s son or daughter. (22)GrandparentThe term grandparent means a parent of a parent of an employee.
 (23)Parent-in-lawThe term parent-in-law means a parent of the spouse or domestic partner of an employee. (24)SiblingThe term sibling means any person who is a son or daughter of an employee’s parent.
 (25)Son-in-law and daughter-in-lawThe terms son-in-law and daughter-in-law, used with respect to an employee, means any person who is a spouse or domestic partner of a son or daughter of the employee..
 (2)Inclusion of adult children and children of a domestic partnerSection 101(12) of such Act (29 U.S.C. 2611(12)) is amended— (A)by inserting a child of an individual’s domestic partner, after a legal ward,; and
 (B)by striking who is— and all that follows and inserting and includes an adult child. (b)Leave RequirementSection 102 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) is amended—
 (1)in subsection (a)(1)(C), by striking spouse, or a son, daughter, or parent of the employee, if such spouse, son, daughter, or parent and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandparent, grandchild, or sibling, of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship, if such spouse, domestic partner, son, daughter, parent, parent-in-law, grandparent, grandchild, sibling, or such other individual;
 (2)in subsection (a)(1)(E), by striking spouse, or a son, daughter, or parent of the employee and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandchild, or sibling of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship;
 (3)in subsection (a)(3), by striking spouse, son, daughter, parent, or next of kin of a covered servicemember and inserting spouse or domestic partner, son, daughter, son-in-law, daughter-in-law, parent, parent-in-law, grandparent, or sibling, or next of kin of a covered servicemember, or any other individual related by blood or affinity to a covered servicemember who close association with such servicemember is the equivalent of a family relationship;
 (4)in subsection (e)(2)(A), by striking spouse, parent, or covered servicemember of the employee and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, or covered servicemember of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship;
 (5)in subsection (e)(3), by striking spouse, or a son, daughter, or parent, of the employee and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandchild, or sibling, of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship; and
 (6)in subsection (f)— (A)in the matter preceding subparagraph (A), by inserting or domestic partners after husband and wife; and
 (B)in subparagraph (B), by inserting or parent-in-law after parent. (c)CertificationSection 103 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613) is amended—
 (1)in subsection (a), by striking spouse, or parent of the employee, or of the next of kin of an individual in the case of leave taken under such paragraph (3), as appropriate and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, or sibling of the employee, or of the next of kin of an individual in the case of leave taken under such paragraph (3), as appropriate, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship;
 (2)in subsection (b)(4)(A), by striking spouse, or parent and an estimate of the amount of time that such employee is needed to care for the son, daughter, spouse, or parent and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship and an estimate of the amount of time that such employee is needed to care for such son, daughter, spouse or domestic partner, parent, parent-in-law, grandparent, sibling, or such other individual; and
 (3)in subsection (b)(7), by striking parent, or spouse and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship.
 (d)Employment and Benefits ProtectionSection 104(c)(3) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2614(c)(3)) is amended— (1)in subparagraph (A)(i), by striking spouse, or parent and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship; and
 (2)in subparagraph (C)(ii), by striking spouse, or parent and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship.
				3.Federal employees
			(a)Definitions
				(1)Inclusion of domestic partners, parents-in-law, adult children, siblings, grandparents,
 grandchildren, or other individuals related by blood or affinitySection 6381 of title 5, United States Code, is amended— (A)in paragraph (11) by striking ; and and inserting a semicolon;
 (B)in paragraph (12), by striking the period and inserting a semicolon; and (C)by adding at the end the following:
						
 (13)the term domestic partner means— (A)the person recognized as the domestic partner of the employee under any domestic partner registry or civil union laws of the State or political subdivision of a State; or
 (B)in the case of an unmarried employee, an unmarried adult person who is in a committed, personal relationship with the employee, is not a domestic partner to any other person, and who is designated to the employing agency by such employee as that employee’s domestic partner;
 (14)the term parent-in-law means a parent of the spouse or domestic partner of an employee; (15)the term grandchild means the son or daughter of an employee’s son or daughter;
 (16)the term grandparent means a parent of a parent of an employee; (17)the term sibling means any person who is a son or daughter of an employee’s parent; and
 (18)the terms son-in-law and daughter-in-law, used with respect to an employee, means any person who is a spouse or domestic partner of a son or daughter of the employee..
 (2)Inclusion of adult children and children of a domestic partnerSection 6381(6) of such title is amended— (A)by inserting a child of an individual’s domestic partner, after a legal ward,; and
 (B)by striking who is— and all that follows and inserting and includes an adult child. (b)Leave RequirementSection 6382 of title 5, United States Code, is amended—
 (1)in subsection (a)(1)(C), by striking spouse, or a son, daughter, or parent of the employee, if such spouse, son, daughter, or parent and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandparent, grandchild, or sibling, of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship, if such spouse, domestic partner, son, daughter, parent, parent-in-law, grandparent, grandchild, sibling, or such other individual;
 (2)in subsection (a)(1)(E), by striking spouse, or a son, daughter, or parent and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandchild, sibling, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship;
 (3)in subsection (a)(3), by striking spouse, son, daughter, parent, and inserting spouse or domestic partner, son, daughter, son-in-law, daughter-in-law, parent, parent-in-law, grandparent, sibling, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship,;
 (4)in subsection (e)(2)(A), by striking spouse, parent, and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship,; and
 (5)in subsection (e)(3), by striking spouse, or a son, daughter, or parent, and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandchild, sibling, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship,.
 (c)CertificationSection 6383 of title 5, United States Code, is amended— (1)in subsection (a), by striking spouse, or parent and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship,; and
 (2)in subsection (b)(4)(A), by striking spouse, or parent, and an estimate of the amount of time that such employee is needed to care for such son, daughter, spouse, or parent and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship and an estimate of the amount of time that such employee is needed to care for such son, daughter, spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, or such other individual.
				
